Case 3:19-cv-01116-CAB-LL Document 36 Filed 01/12/21 PageID.526 Page 1 of 2


  1   GUILLERMO                                 State Bar No. 099056
      INTERNIATIONAL PRA                        GROUP, P.C.
  2                                       500
  J                         5   l5-1486
  4

  5   Attorneys for Defendant
      SEAWORLD LLC
  6
      GARY L. CHAMBERS, ESQ., State Bar No. 086076
  7   CHAMBERS & NORONHA
      2070 North Tustin Avenue
  8   Santa Ana. California 92705
      Teleohone:   t4 ) ssS-1400
                  t4 '558-0885
          I  ..
  9   .Facsrmrle:

 10
      Attornevs for Plaintiff
 1l   MARTTIA GARCIA
 t2

 13

 l4                               UNITED STATES DISTRICT COURT
 15                  FOR THE SOUTHERNI DISTRICT OF CALIFORNIA
 t6
      MARTHA GARCIA,                                Case   No.: 3-19-cv-1116-CAB (LL)
 17
                     Plaintiff
 18                                                 JOINT MOTION FOR ORDER OF
                        V                           DISMISSAL PURSUANT TO
 t9                                                 FED.R.CIV.P.    al (a)(l)(Axii)
      SEAWORLD ENTERTAINMENT;
 20   SEAWORLD PARKS AND
      ENTERTAINMENT _ SAN DIEGO;
 21   and DOES 1-100, inclusive;

 22                 Defendants.

 23

 24

 25

 26

 27

 28

                J                                             to       Civ.P.4l(
Case 3:19-cv-01116-CAB-LL Document 36 Filed 01/12/21 PageID.527 Page 2 of 2


  1         Plaintiff Martha Garcia, together with Defendant SeaWorld LLC, erroneously
  )   sued as "SeaWorld Entertainment, SeaWorld Parks              &   Entertainment    -   San Diego"
  J   (hereinafter collectively referred to as "the Parties"), by and through their respective
  4   counsel of record, Pursuant to Fed.R.Civ.P. a1(a)(1)(A)(ii), hereby move for the
  5   entry of the attached proposed Order of Dismissal, dismissing with prejudice all
  6   claims, defenses and any pending motions in the above-captioned action as between
  7   the Parties, with the Parties bearing their own fees and costs.

  8

  9                                              Respectfully submitted,
 l0
 11   Dated: January 11,2021                     INTERNATIONAL PRACTICE GROUP,
                                                 A PROFESSIONAL CORPORATION
 12

 13

 14
                                                 By:
 15
                                                           GTIILLERMO MARRERO, ESQ.
 t6                                                        Attorneys for Defendant
 t7

 18
      Dated:January    ll,zozt                   CHAMBERS & NORONHA
 19

 20

 2t
 22                                              B
                                                                  L. CHAMBERS, ESQ.
 23
                                                              rneys   for Plaintiff
 24

 25

 26

 27

 28
                                                       1

                Joint Motion for Order of Dismis sal Pursuant to Fed. Rclv.P. a1 (a)(1)(A)(ii)
